Hancock, Jr., J. P., and Pine, J. (dissenting).
We respectfully dissent. During the plea colloquy defendant made admissions from which it can be readily inferred that he knew the instrument was forged (see, People v Price, 105 AD2d 557, 558; People v Furr, 92 AD2d 1031, 1032). We note that the first name of the doctor under whose name the prescription was uttered was misspelled and that defendant conceded that the prescription was not made out for the person from whom he obtained it. In our opinion, under all of the circumstances, there was a sufficient showing of guilty knowledge (see, People v Johnson, 65 NY2d 556, 561) for proper acceptance of the plea (see, People v Harris, 61 NY2d 9; People v Price, supra; People v Furr, supra).
We note further that the basis for defendant’s motion to withdraw his plea was not the inadequacy of the plea colloquy but that at the time of the plea taking "he was under the influence of certain drugs” a contention which the court properly rejected. (Appeal from judgment of Orleans County Court, Miles, J.—criminal possession of forged instrument, second degree.) Present—Hancock, Jr., J. P., Callahan, Doerr, Pine and Schnepp, JJ.